Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-9 and 11-14:  The prior art did not teach or suggest an apparatus as claimed by the applicant, specifically an apparatus wherein the adjustment unit is movable relative to the carrier, 20wherein a direction in which the carrier extends, as well as a direction in which the adjustment unit extends, are parallel to each other, and/or the adjustment unit is in communication with the carrier via at least two coupling elements, and in that these coupling elements are provided to be pivotable on the carrier and on the adjustment 25unit, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 10 and 15:  The prior art did not teach or suggest method for operating an apparatus as claimed by the applicant, specifically a method comprising the steps wherein the adjustment unit is movable relative to the carrier, and a direction in whichHANNKE BITTNER & PARTNERAGR01-023-DEPT - 13 - the carrier extends and a direction in which the adjustment unit extends are parallel to each other, and/or the adjustment unit is movable relative to the carrier, wherein the adjustment unit is in communication with the carrier via at least two coupling elements, and these coupling elements are provided to be pivotable on the carrier 5and on the adjustment unit, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752